PER CURIAM.
Petitioner Garcia petitions from his removal for being AWOL during the Air Traffic Controller’s Strike. Petitioner had been on scheduled leave until August 10, 1981. On August 6, as a result of the strike situation, his supervisor called him at home and ordered him to report back to work the next morning. Petitioner did not follow that order. We affirm the decision removing petitioner from his job for being AWOL, his leave having been properly can-celled, see Letenyei v. Dept. of Transportation, FAA, 767 F.2d 898 (Fed.Cir.1985), and even though he was not participating in the strike, because petitioner was aware of the agency’s operational emergency yet disobeyed the direct order given him the day before to return to work. See Dewitt v. Department of the Navy, 747 F.2d 1442, 1444-45 (Fed.Cir.1984). The decision petitioned from is not arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence, or otherwise not in accordance with law. 5 U.S.C. § 7703.
AFFIRMED.